Name: Commission Regulation (EEC) No 2289/81 of 7 August 1981 on the supply of milled long grain rice to Somalia as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 8 . 81 Official Journal of the European Communities No L 223/21 COMMISSION REGULATION (EEC) No 2289/81 of 7 August 1981 on the supply of milled long grain rice to Somalia as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (6) ; whereas it is necessary to specify, for the purposes of the Community measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to the Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ('), as last amended by the Act of Accession of Greece (2), and in particular Article 25 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3 ), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543 /73 (5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 19 May 1981 , the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure, 8 000 tonnes of cereals to Somalia under its food-aid programme for 1981 ; HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 August 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 166, 25 . 6 . 1976, p . 1 . ( 2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (3 ) OJ No L 281 , 1 . 11 . 1975 , p . 89 . (&lt;) OJ No 106, 30 . 10 . 1962, p . 2553/62 . (5 ) OJ No L 263 , 19 . 9 . 1973 , p . 1 . (6) OJ No L 192, 26 . 7 . 1980 , p . 11 . No L 223/22 Official Journal of the European Communities 8 . 8 . 81 ANNEX 1 . Programme : 1981 2 . Recipient : Somalia 3 . Place or country of destination : Somalia 4 . Product to be mobilized : milled long grain rice 5 . Total quantity : 2 759 tonnes 6 . Number of lots : two 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi , Piazza Pio XI , 1 , Milano (telex 26032) 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests ,  moisture : 15 % ,  broken rice : 5 % maximum ,  chalky grains : 5 % maximum,  grains striated with red : 3 % maximum,  spotted grains : 1-5% maximum,  stained grains : 1 % maximum,  yellow grains : 0-050 % maximum,  amber grains : 0-20 % maximum 10 . Packaging :  in bags ('),  quality of the bags : new jute sacks , 600 g,  net weight of the bags : 50 kg,  marking of the bags : letters at least 5 cm high : 'Rice / Gift of the European Economic Community to Somalia 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Mogadishu (1 380 tonnes)  Berbera (1 379 tonnes) 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 14 September 1981 at 12 noon 16 . Shipment period : 1 to 31 October 1981 17 . Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty ba^s of the same quality as those containing the goods , with the marking followed by a capital 'R .